Matter of Weissbard (2018 NY Slip Op 02239)





Matter of Weissbard


2018 NY Slip Op 02239


Decided on March 29, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 29, 2018

[*1]In the Matter of HARVEY WEISSBARD, an Attorney. 
(Attorney Registration No. 1801505)

Calendar Date: March 26, 2018

Before: Egan Jr., J.P., Lynch, Devine, Clark and Mulvey, JJ.


Harvey Weissbard, Fairfield, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Harvey Weissbard was admitted to practice by this Court in 1982 and lists a business address in Newark, New Jersey with the Office of Court Administration. Weissbard now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Weissbard's application by correspondence dated March 20, 2018.
Upon reading Weissbard's affidavit sworn to January 16, 2018 and filed January 18, 2018, and upon reading the March 20, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Weissbard is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Devine, Clark and Mulvey, JJ., concur.
ORDERED that Harvey Weissbard's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Harvey Weissbard's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Harvey Weissbard is commanded to desist and refrain from the practice [*2]of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Weissbard is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Harvey Weissbard shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.